Case 3:20-mj-08048-GCS Document1 Filed 03/16/20 Pagei1of5 edd

MAR 16 2020

CLERK U.S, DISTRICT
SOUTHERN Dis Courr
ees eee . BAST 87, LOLIB or eNOS
IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF ILLINOIS
CRIMINAL NO. ZL )- [te a 9, GCs

FILED UNDER SEAL

UNITED STATES OF AMERICA.
Plainulf.
VS.

ELVIN L. LUGO-CALES. and.
JOHNNY J. COLLADO.

)
)
)
)
)
)
)
)
)
Defendants. )
CRIMINAL COMPLAINT
|. Barry Jones, the undersigned complainant being duly sworn state the following is true
and correct to the best of my knowledge and belief:
COUNT 1
Conspiracy to Commit Bank Fraud — 18 U.S.C. §1349
On or about March 5, 2020, in Madison County. within the Southern District of Hlinois.
ELVIN L. LUGO-CALES and JOHNNY J. COLLADO.
defendants herein, and others both known and unknown, did knowingly and willfully combine.
conspire. confederate and agree among themselves and each other to devise and execute a scheme
and artifice to obtain money and funds owned by. and in the custody and control of. U.S. Bank.
the deposits of which were insured by the Federal Deposit Insurance Corporation. by means of
materially fulse and fraudulent pretenses. representations, and promises. in violation of Tithe 18.
United States Code. Section 1344(2).
All in violation of Title 18. United States Code, Section 1349.
COUNT 2
Aggravated Identity Theft — 18 U.S.C. §1028A(a)(1)

On or about March 5, 2020, in Madison County. within the Southern District of Hlinois,

ELVIN L. LUGO-CALES.
Case 3:20-mj-08048-GCS Document1 Filed 03/16/20 Page2of5 Page ID #2

defendant herein. knowingly possessed. without law fil authority. 2 means of identification of
another person. samely a U.S, Bank account number, issued to an individual with the initials G.B..
the defendant’s possession of that means of identification was during and in relation to a felony
siolation enumerated in 18 U.S.C. § 1028(¢). namely conspiracy and bank fraud, and the defendant
knew that the means of identification belonged to another actual person.

Albin violation of Title 18, United States Code. Section 1O28Atay 1).

COUNT 3
Aggravated Identity Theft — 18 U.S.C. §1028A(a)(1)
On or about March 3. 2020, in Madison County. within the Southern District of HHinois,
JOHNNY J. COLLADO.

defendant herein. knowingly possessed. without lawful authority. a means aw identification wl
another person, namely an Oregon driver's license number, issued to an individual with the initals
LH.. the defendant's possession of that means of identification was during and in relative to a
felony violation enumerated in 18 ESC. § fO28(c}, namely conspiracy and bank fraud. and the
defendant knew that the means of identification belonged to another actual person.

Ail in violation of Tide 18. United States Code. Section 1028A(ayC1}.

AFFIDAVIT

l. [ further state that | am a detective with the Ldwardsville Police Department
(*EPD"). and that | have been employed with EPD since 2006, My duties as an PD detective
include the investigation of fraud schemes within Edwardss We. Illinois. In that capacity. P have
recently investigated the suspected lTaudulent activity of ELVIN L. LUGO-CALES and
JOHNNY J. COLLADO.

2, The information set forth in this affidavit includes information provided to me by
other law enforcement officers and my own personal observations and interviews of witnesses.
3. This affidavit is made solely for the purpose of establishing probable cause and

does not set forth every single fact that has been gathered during the course of this Investigatian,
Case 3:20-mj-08048-GCS Document1 Filed 03/16/20 Page 3of5 Page ID #3

Specifically. this affidavit does not reference every witness who has been interviewed and every
document that has been reviewed. In addition. for the witnesses who are referenced. this alfidavit
does not contain every statement made by those witnesses.

4, On Mareh 5. 2020. EPD officers were dispatched to U.S, Bank. located at i411
Lewis Road. in Edwards1 ille. [Hlinais. alter receiving a forgery comptamt. According to U.S. Bank
teller. Witness A. a male customer, later identilied as LUGO-CALES. entered the bank and
attempted to cash a fraudulent Bank of America cheek in the amount of $3.650.00 made payable
to an individual with the initials G.B. The check appeared to be endorsed by G.B. and included
G.B.’s social security pumber and (.S. Bank account number written on the buck. As
identification. LUGO-C ALES presented to Witness A. a United Staies passport vard, Phe passport
eard appeared to be issued in the name of G.B., but bore the photograph at LUGO-CALES.

3. While conducting the transaction. Witness A noticed that LLUGO-CALES spoke
with a foreign accent. Witness A determined the check was counterfeil. and recalled a recent work
e-mail alerting U.S. Bank employees of a subject attempting to cash fraudulent checks in the St
Louis area. Witness A determined that the check was fraudulent and suspected that LUGO-
CALES was the subject referenced in the e-mail, She began delay ing the transaction so local police
could be notitied. But before the police could arrive. LUGO-CALES lett the bank without
completing the transaction and without the check and passport card. Witness A observed LUGO-
CALES walk west on Lewis Road and possibly get into the passenger side of a red car.

G. EPD officers fater determined that the social security number writien on the back
of the fraudulent Bank of America check belonged to G.B.. who is an actual 0.5. Bank customer
in Colorada. US. Bank also provided PD with the work e-mail referenced by Witness A. which
includes copies of similar checks and identifications with pictures resembling LUGO-CALES,

7. EP officers responded to the U.S. Bank in Edwardsville and interviewed Witness
A. During the interview. the EPD officers received a call that a red car was stopped with Ive men

believed to be the male customer and his driver. The driver of the red car was identified as
Case 3:20-mj-08048-GCS Document1 Filed 03/16/20 Page 4of5 Page ID #4

COLLADO and the passenger was identified as LUGO-CALES. Witness A went with EPD
olficers to the scene of the traffic stop and positively identified LUGO-CALES us the mate
customer who attempted to cash the fraudulent cheek using G.B.'s name. social security number,
and account information. The car that COLLADO and LUGO-CALES were pulled over in was
ared Mazda 6. The car was registered to an individual with initials 1}. in St. Louis. Missour.
During the stop. COLLADO and LUGO-CALES gave the EPD officer identification cards
indicating they are residents of New York and Florida, respectively. The PD officer also noticed
their foreign accents matched the description provided by Witness A.

8. COLLADO and LUGO-CALES claimed they were traveling in the St. Louis area
and denied going to ELS. Bank. After Witness A positively idemified LUGO-CALES. 1.PD
officers arrested LUGO-CALES and detained COLLADO for further investigation, Both were
subsequently transported to EPD far hooking.

9, AL EPD. officers found $1.610.00 cash in LUGO-CALES's wallet. The cash was
comprised mostly of crisp $100 bills. EPD officers found $2.800.00 in COLLADO’S right rear
pants pocket.

10,  COLLADO was transferred to Madison County Jail and placed on felony hold. Av
body sean revealed an abnormal reclangular shape pear COLLADO’s crotch. Madison County
jail staff conducted a further search of COLLADO and tound $399.732.00 cash. a United States
Passport with LUGO-CALES’s photograph in the name of an individual with P.S.. a Discover
card it the name P.S.. an Oregon driver's license with LUGO-CALES’s photograph in the name
ofan individual with LJL. a Discover card in the name LIL. and nineteen (19) blank checks with
various names und accounts numbers. all af which used the same template as the cheek presented
to Witness A ai US. Bank.

iI. EPP later determined the Oregon driver's license number on the driver's lteense
found on COLLADO belonged to an actual person with the taitials E11.

$2. Based upon foregoing, there is probable cuuse to believe that on March 3, 2020.
Case 3:20-mj-08048-GCS Document1 Filed 03/16/20 Page5of5 Page ID #5

LUGO-CALES and COLLADO conspired with each other and others to defraud U.S. Bank. in

Edwardsville. Hlinois. all in violation of Title 18. United States Code. Seetion 1349.

FURTHER AFFIANT SAYETH NAUGHT.

NE Fal thee
Sergeant Barry Jones
Edwardsville Police Department

State of [linois )
) SS.
County of St. Clair )

Sworn to before me and subscribed on March 16, 2020, in East St. Louis. [Hlinois.

Dither 0. Dupe

United States Magistrate Judge

STEVEN D. WEINHOLF I
United States Attorney
ws iC

¥ A | yr ar

LUKE J. WEISSLER
Assistant United States Attorney

The written affidavit was submitted by reliable electronic means and attested to by the

affiant in accordance with the requirements of Fed. R. Crim. P. 4.1.
